USCA11 Case: 20-12264    Date Filed: 08/23/2021   Page: 1 of 8



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12264
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:19-cr-00205-VMC-AEP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

GLENN HOYT HARRISON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 23, 2021)

Before JORDAN, GRANT, and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12264        Date Filed: 08/23/2021    Page: 2 of 8



      Glenn Hoyt Harrison appeals his 41-month sentence, imposed at the low end

of the advisory sentencing guidelines range, for theft of government property, in

violation of 18 U.S.C. § 641, related to Harrison withdrawing and spending monthly

Social Security benefits that his deceased mother received from the government into

her bank account for more than a decade after she passed away. On appeal, Harrison

argues that the district court committed plain error by imposing a sentence

conditioned on his inability to pay restitution, in violation of his Fifth Amendment

equal protection rights.     He also argues that his sentence is substantively

unreasonable because the district court gave significant weight to his inability to pay

restitution, an impermissible sentencing factor. For the reasons below, we affirm,

addressing each of Harrison’s points in turn.

                                           I.

      A constitutional challenge raised for the first time on appeal is reviewed for

plain error. United States v. Bobb, 577 F.3d 1366, 1371 (11th Cir. 2009). Plain error

occurs where: (1) there is an error; (2) that is plain; (3) that affects the defendant’s

substantial rights; and (4) that seriously affects the fairness, integrity, or public

reputation of judicial proceedings. United States v. Moriarty, 429 F.3d 1012, 1019

(11th Cir. 2005). An error is not plain unless the explicit language of a statute or

rule specifically resolves the issue or there is precedent from the Supreme Court or




                                           2
          USCA11 Case: 20-12264       Date Filed: 08/23/2021    Page: 3 of 8



Eleventh Circuit directly resolving it. United States v. Lejarde-Rada, 319 F.3d 1288,

1291 (11th Cir. 2003).

      The Fifth Amendment provides that “[n]o person shall be . . . deprived of life,

liberty, or property, without due process of law.” U.S. Const. amend. V. Although

the Fifth Amendment does not contain an equal protection clause, the Supreme Court

has recognized that discrimination may be so unjustifiable as to violate due process.

Bolling v. Sharpe, 347 U.S. 497, 499 (1954).

      “[I]t violates equal protection principles to incarcerate a person ‘solely

because he lacked the resources to pay’ a fine or restitution.” United States v. Plate,

839 F.3d 950, 955–56 (11th Cir. 2016) (quoting Bearden v. Georgia, 461 U.S. 660,

668 (1983), and citing Williams v. Illinois, 399 U.S. 235 (1970), and Tate v. Short,

401 U.S. 395 (1971)). To establish that a substantial right was violated, a defendant

must show a reasonable probability that he would have received a lesser sentence in

absence of the issue, i.e., “a probability ‘sufficient to undermine confidence in the

outcome.’” United States v. Rodriguez, 398 F.3d 1291, 1299 (11th Cir. 2005)

(quoting United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004)).

Consideration of an improper sentencing factor does not affect a defendant’s

substantial rights when proper factors were the “primary considerations” driving a

sentence and the improper consideration was “only a minor fragment of the court’s

reasoning.” United States v. Vandergrift, 754 F.3d 1303, 1312 (11th Cir. 2014)


                                          3
          USCA11 Case: 20-12264        Date Filed: 08/23/2021    Page: 4 of 8



(quoting United States v. Bennett, 698 F.3d 194 (4th Cir. 2012)). Furthermore, if the

effect of an error “is uncertain” and we cannot assess which, if either, side it helped,

then the party with the burden loses. See Rodriguez, 398 F.3d at 1300 (discussing a

defendant’s failure to satisfy prejudice prong of plain error test).

      For example, in Plate, the defendant argued that the district court violated her

constitutional rights by conditioning her liberty on her ability to pay restitution in

full. 839 F.3d at 956. At sentencing, the district court stated that it would have

sentenced the defendant to probation but for her inability to pay restitution prior to

sentencing. Id. at 954. After imposing a sentence, the district court also stated that

if her restitution is paid, the district court would “immediately convert” the prison

term to probation. Id. at 954–55. In analyzing the defendant’s constitutional claim,

we acknowledged that the defendant was treated more harshly in her sentence than

if she had access to more money, which is unconstitutional. Id. at 956 (noting the

“well established” principle that “the Constitution forbids imposing a longer term of

imprisonment based on a defendant’s inability to pay restitution” (quoting United

States v. Burgum, 633 F.3d 810 (9th Cir. 2011))). We ultimately held that the

defendant’s sentence was substantively unreasonable because the district court gave

“significant (indeed dispositive) weight to [the defendant’s] inability to pay

restitution” at sentencing. 839 F.3d at 957 (emphasis in original).




                                           4
          USCA11 Case: 20-12264        Date Filed: 08/23/2021    Page: 5 of 8



      Here, we review Harrison’s Fifth Amendment-based claim for plain error

because Harrison did not object before the district court that his sentence was

unconstitutional. Bobb, 577 F.3d at 1371. Reviewing the record, we conclude that

the district court did not err because it did not base Harrison’s sentence solely on his

inability to pay restitution. See Plate, 839 F.3d at 955–56. While the district court

did comment on Harrison’s inability to pay, it also discussed other matters relating

to Harrison in its sentencing decision, including his extensive criminal history, his

repeated violations of probation or community control, how long his present offense

conduct continued, and the large amount of funds he received.

      Additionally, even if the district court erred, we conclude that the error was

not plain because there is no case from the Supreme Court or Eleventh Circuit

directly on point holding that the sentence the district court imposed violated

Harrison’s equal protection rights. Lejarde-Rada, 319 F.3d at 1291; Moriarty, 429

F.3d at 1019. Harrison also cannot show that any error, even if plain, affected his

substantial rights because there is no indication that the district court would have

imposed a lesser sentence if he had, if fact, been able to make restitution. Rodriguez,

398 F.3d at 1299. Indeed, the district court, when sentencing Harrison, noted that it

considered all the sentencing guidelines and all of the factors in 18 U.S.C. § 3553(a),

that Harrison had not complied with his conditions of pretrial supervision, that

Harrison committed the offense while he was on probation, that the offense had


                                           5
           USCA11 Case: 20-12264       Date Filed: 08/23/2021    Page: 6 of 8



occurred for “a significant period of time,” and that Harrison had 21 criminal history

points. Thus, unlike Plate, the district court did not solely base its sentencing

decision on Harrison’s inability to pay restitution, and the district court did not

plainly err.

                                           II.

       We review a sentence’s substantive reasonableness under the deferential

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). A

criminal defendant preserves the issue of the substantive reasonableness of his

sentence for review by advocating for a less severe sentence. Holguin-Hernandez

v. United States, 140 S. Ct. 762, 766–67 (2020).

       The district court must issue a sentence that is “sufficient, but not greater than

necessary” to comply with the purposes of 18 U.S.C. § 3553(a)(2). 18 U.S.C. §

3553(a).       “A district court abuses its discretion when it (1) fails to afford

consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error of

judgment in considering the proper factors.” United States v. Irey, 612 F.3d 1160,

1189 (11th Cir. 2010) (en banc) (quoting United States v. Campa, 459 F.3d 1121,

1174 (11th Cir. 2006) (en banc)).

       A defendant’s inability to pay restitution is an impermissible sentencing

factor, insofar as it is not listed among the factors listed in § 3553(a). Plate, 839


                                            6
          USCA11 Case: 20-12264       Date Filed: 08/23/2021    Page: 7 of 8



F.3d at 957. In Plate, we held that the defendant’s sentence was substantively

unreasonable because the district court gave significant, indeed dispositive, weight

to the defendant’s inability to pay restitution at sentencing. Id. The district court

also admitted on a prior remand that the outstanding restitution was a motivating

factor in its original sentencing decision. Id. We explained that restitution is not

irrelevant under § 3553 because the district court must consider the “need to provide

restitution to any victims of the offense.”        Id. at n.6. (quoting 18 U.S.C.

§ 3553(a)(7)). This consideration, however, “is not the same thing as saying the

court may sentence the defendant to prison solely because she was unable to pay the

restitution in full.” Id. (emphasis in original). While the district court emphasized

the seriousness of the defendant’s offense and saw no reason to depart from the

guidelines, we found that the record unambiguously showed the district court would

have imposed a sentence of no further incarceration if the defendant had been able

to pay the restitution at or before the sentencing hearing. Id. at 958. As such, we

concluded that the district court abused its discretion in giving significant weight to

the defendant’s inability to pay as a factor in the sentence imposed and, indeed,

imposing a prison term based solely on that factor. Id.

      Procedurally, Harrison sought a lesser sentence from the district court prior to

sentencing—home confinement—and at sentencing, he asked for only thirteen

months, if the district court was inclined to require incarceration. He also objected


                                          7
          USCA11 Case: 20-12264       Date Filed: 08/23/2021    Page: 8 of 8



to consideration of his inability to pay restitution.      Thus, we will deem his

substantive reasonableness challenge preserved. Holguin-Hernandez, 140 S. Ct. at

766–67.

      Nevertheless, the district court here did not abuse its discretion because it did

not give significant weight to Harrison’s inability to pay restitution at sentencing.

As noted above, the district court, in sentencing Harrison, stated that (1) it had

considered all the sentencing guidelines and all of the factors in 18 U.S.C. § 3553(a),

(2) Harrison had not complied with his conditions of pretrial supervision, (3)

Harrison committed the subject offense while he was on probation, (4) the offense

had occurred for “a significant period of time,” and (5) Harrison had 21 criminal

history points, i.e., an extensive criminal history. We thus conclude that Harrison’s

41-month sentence is not substantively unreasonable. Irey, 612 F.3d at 1189; Plate,

839 F.3d at 958.

      Accordingly, we affirm.

      AFFIRMED.




                                          8